AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations

 

    

Sheet I
UNITED STATES DISTRICT COURT
Eastern District of Arkansas JAMES
By:
UNITED STATES OF AMERICA Judgment in a Criminal Case
Vv. (For Revocation of Probation or Supervised Release) DEP CLERK

Derrik Deshun Franklin
Case No. 4:12-cr-206-DPM

USM No, 27188-009
Molly Sullivan

 

THE DEFENDANT: Defendant’s Attorney

Wi admitted guilt to violation of condition(s) Mandatory, Std. & Spec. of the term of supervision.

 

(was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1 (Mand.) Committing new crimes, a Grade C Violation 10/14/2018
2--3 (Std. 7 & Spec. 1) Using alcohol, a Grade C Violation 10/14/2018
4 (Std. 2) Failing to report to the probation officer, a Grade C Violation 08/31/2018
5 (Std. 6) Failing to report change in employment, a Grade C Violation 06/15/2017
The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

(1 The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

 

 

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 8721 07/25/2019
Date of Imposition of Judgment
Defendant’s Year of Birth: 1977 © . .
OPV Garsthhl L.
City and State of Defendant’s Residence: Signature of Judge
Milwaukee, Wisconsin
D.P. Marshall Jr. U.S. District Judge
Name and Title of Judge

Ale fbr 2OLF

Date
AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations
Sheet 2-—— Imprisonment

So , Judgment — Page 2 of
DEFENDANT: Derrik Deshun Franklin
CASE NUMBER: 4:12-cr-206-DPM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

6 months.

@ The court makes the following recommendations to the Bureau of Prisons:

1) that Franklin participate in educational and vocational programs during incarceration; and
2) designation to FCI Forrest City to facilitate family visitation.

The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:
Cat Oo am. 0 pm. on

 

 

as notified by the United States Marshal.

{1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

before 2 p.m. on

 

[1 as notified by the United States Marshal.
as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 11/16) | Judgment in a Criminal Case for Revocations
Sheet 3 —~ Supervised Release

Judgment—Page 3 of 3
DEFENDANT: Derrik Deshun Franklin

CASE NUMBER: 4:12-cr-206-DPM
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : None.

 

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release

from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

4, [] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

5. C} You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. ( You must participate in an approved program for domestic violence. (check if applicable)

_—

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
